DETAILED ACTION
This Office Action is in response to Applicants’ Application filed on December 30, 2020.  Claim 1 has been canceled.  Applicants newly add claims 2-19.  Claims 2-19 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2021 has been considered by the examiner.

Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  the acronym AI must be spelled out before use.  Appropriate correction is required.
Claims 8 and 17 are objected to because of the following informalities:  the claim limitation should read “providing the second medical service” instead of “providing a the second medical service”.  Appropriate correction is required.

Specification
5.	The disclosure is objected to because of the following informalities: applicants need to update the status of the Cross Reference to Related Applications in paragraph 0001.  
Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
7.	Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,346,454 and claims 1-12 of U.S. Patent No. 10,353,937. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-19 of the present application are broader in scope and thus encompass the subject matter already claimed in allowed U.S. Patent No. 10,346,454 and U.S. Patent No. 10,353,937.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monier et al (hereinafter, “Monier”, U.S. Pub. No. 2016/0063212) in view of Razavian et al (hereinafter, “Razavian”, U.S. Pub. No. 2017/0308981) and in further view of Wade (U.S. Pub. No. 2017/0199189).
As per claims 2 and 11
at least processor configured to (paragraph 0069) configured to: 
generating at a first time a characterization vector from n-dimension attributes of a first patient identified in a patient profile, the characterization vector characterizing a first patient state (Fig. 2, paragraphs 0028 and 0030; Monier discloses patient records include n-dimension features of patients which corresponds to the user patient profile with n-dimension attributes);
receiving from the provisioned medical service inputs indicating updates to at least one of the n-dimension attributes of the first patient (Fig. 3, paragraph 0034 and 0036; Monier discloses a patient trajectory graph which a patient medical features are updated);
determining a resolution of the data insufficiency based on the received inputs (paragraph 0035; Monier discloses adding missing features to the bin that are missing in the prior subsequent bin);
regenerating at a second time the characterization vector from the n-dimension attributes of the first patient, the regenerated characterization vector characterizing a second patient state (paragraph 0036; Monier discloses patients who share a lab value and medication are initially grouped into node 1 and later the lab value of the patient in node 1 changes the patient trajectory graph module may this patient into a different node).
However, Monier does not explicitly disclose:
a first AI machine-learning model;
a memory comprising: an electronic health records (EHR) database comprising a plurality of patient profiles; and a network database comprising a plurality of nodes 
identifying a data insufficiency based on missing data in an electronic health records (EHR) database;
provisioning a medical service corresponding to the missing data, the medical service selected to resolve the data insufficiency;
Razavian discloses patient condition identification and treatment comprising:
a first AI machine-learning model (paragraphs 0035 and 0048; Razvian discloses using a machine learning model for missing or incorrect data in a patient file);
a memory comprising (paragraph 0204): an electronic health records (EHR) database comprising a plurality of patient profiles (paragraph 0080); and a network database comprising a plurality of nodes linked by a plurality of edges, at least some of the nodes corresponding to a user state and characteristics (paragraph 0035); 
identifying a data insufficiency based on missing data in an electronic health records (EHR) database (paragraph 0048; Razvian discloses identifying incorrect and missing information from a patient data file stored in a database);
provisioning a medical service corresponding to the missing data, the medical service selected to resolve the data insufficiency (paragraph 0049; Razavian discloses a medical treatment that is identified for the condition based on the machine learning model).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Monier by incorporating or implementing a machine learning algorithm using a prediction model for the condition and apply surrogates to address the missing or incorrect data for identifying a course of treatment based on the identified.

generating a discrepancy vector characterizing a difference between the regenerated characterization vector and the characterization vector;
determining an efficacy of the provisioned medical service based on the discrepancy vector; and
automatically identifying a second medical service for provisioning for a second patient based on the efficacy of the provisioned medical service to the first patient. 
Wade discloses a system for assessing global wellness comprising:
generating a discrepancy vector characterizing a difference between the regenerated characterization vector and the characterization vector (paragraph 0216; Wade teaches generating a vector map that describes the changes from initial wellness state to an improved wellness state, which corresponds to a discrepancy vector characterizing a difference between vector of first state and regenerated vector of second state);
determining an efficacy of the provisioned medical service based on the discrepancy vector (paragraph 0216); and
automatically identifying a second medical service for provisioning for a second patient based on the efficacy of the provisioned medical service to the first patient (paragraph 0216). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Monier in view of Razavian by incorporating or implementing a vector map that describes the changes in a wellness state to provide a systematic approach and organize the assessment of patients seeking to improve their health and wellness.
3 and 12, Monier discloses:
wherein the medical service comprises a digital component and a non-digital component for provisioning to the first patient (paragraph 0038). 
As per claims 4 and 13, Monier discloses:
automatically delivering the digital component of the medical service for provisioning (paragraph 0036). 
As per claims 5 and 14, Monier discloses:
receiving a patient input from a patient device implemented with a processor and a medical provider input from a provider device implemented with a processor (paragraph 0035);
identifying a first portion of the patient input as a first variable and a second portion of the patient input as a second variable (paragraphs 0035 and 0036); and
generating and storing the patient profile in a user profile database, wherein the patient profile identifies n-dimension attributes of a first patient (paragraphs 0034 and 0036). 
As per claims 6 and 15, Monier discloses wherein scheduling the provisioning of the service comprises: 
wherein the digital component of the medical service for provisioning is automatically delivered subsequent to automated determination of fulfillment of at least one delivery criteria (paragraph 0038). 
As per claims 7 and 16, Monier discloses:
 wherein the determination of fulfillment of the at least one delivery criteria is made based on data contained in a data stream received from a messaging bus, wherein the data contained in the data stream corresponds to the second variable (paragraph 0038). 
As per claims 8 and 17, Monier discloses the invention substantially as claims discussed above.
However, Monier does not explicitly disclose:
upon determining resolution of the data insufficiency, identifying a second medical service comprising a second remediation to mitigate a likelihood of an adverse outcome; and
providing the second medical service to the first patient via the patient device (paragraphs 0099-0105). 
Razavian discloses patient condition identification and treatment comprising:
upon determining resolution of the data insufficiency, identifying a second medical service comprising a second remediation to mitigate a likelihood of an adverse outcome (paragraph 0048);
providing the second medical service to the first patient via the patient device (paragraph 0049).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Monier by incorporating or implementing a machine learning algorithm using a prediction model for the condition and apply surrogates to address the missing or incorrect data for identifying a course of treatment based on the identified.
As per claims 9 and 18, Monier discloses:
identifying a first remediation to mitigate the likelihood of an adverse medical outcome identified based on the first patient state of the first patient in the patient profile, wherein the remediation is identified from a multi-dimensional network comprising a plurality of 
However, Monier does not explicitly disclose:
wherein the data insufficiency prevents identification of the first remediation. 
Razavian discloses patient condition identification and treatment comprising:
wherein the data insufficiency prevents identification of the first remediation (paragraph 0048).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Monier by incorporating or implementing a machine learning algorithm using a prediction model for the condition and apply surrogates to address the missing or incorrect data for identifying a course of treatment based on the identified.
As per claims 10 and 19, Monier discloses wherein the processor is further configured to: 
wherein the first patient state comprises at least one of: a physical state; and a mental state (paragraph 0028).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        


ltj
February 23, 2022